This suit is brought by appellant to recover damages for the alleged breach of a contract between the parties for the sale of sundry parcels of real estate in and about the city of Birmingham. In the trial court demurrers were sustained to all counts of the complaint, whereupon plaintiff took a nonsuit with leave to review on appeal the several rulings complained of. Code 1923, § 6431.
The demurrer to original counts 1, 2, and 3, was properly sustained for the reason that the contract, for breach of which the action is brought, is too vaguely alleged to enable the court to affirm a liability thereon; the same not being pleaded either in hæc verba or according to its relevant legal effect.
Count 4 exhibits the contract alleged to have been breached. The contract so exhibited purports in its body to be the contract of "the trustees of the estate of A. L. Fulenwider." The count concedes, assumes, that the legal title to the parcels of land to be conveyed to plaintiff was in the trustees aforesaid, and that Mrs. A. L. Fulenwider was one of the trustees; but the contract exhibited with the count does not purport to have been executed by Mrs. Fulenwider. Otherwise the nature and terms of the trust are not disclosed. The court cannot, to favor the plaintiff, assume that the trust might be executed by a majority only of the trustees — the count proceeds on the theory that it could not be so executed — and so, it appears, plaintiff has shown upon the face of his declaration the futility of the contract upon which he declares. Like considerations apply in the case of counts numbered A and B as originally framed and as amended. 39 Cyc. 307.
Counts 5 to 11, both inclusive, appear to have been framed with the purpose to declare as upon a fraud perpetrated. The averments to that end do not suffice to show fraud. The counts proceed upon the idea that defendants committed fraud in failing to inform plaintiff that there was a third trustee — two only having signed — or that the third trustee would refuse to sign. But these alleged failures on the part of the defendants named in the counts would have constituted fraud only in the event the named defendants had been under duty to inform plaintiff of the facts. No such duty is made to appear in the relations between the parties or in the peculiar circumstances of the case. Code 1923, § 8050. Mr. Pomeroy states the nature of the situations out of which the duty to discover facts may arise as follows: Definite fiduciary relation between the parties; cases in which one party expressly reposes trust and confidence in the other; and cases in which the transaction itself, in its essential nature, is intrinsically fiduciary, and necessarily calls for perfect good faith and full disclosure without regard to any particular intention of the parties. 2 Pom. Eq. Jur. (4th Ed.) § 902. None of these situations or relations of confidence are shown in the counts under consideration. For aught appearing, the parties dealt at arm's length, and to them the following statement of principle was applicable:
"A party buying or selling property, or executing instruments, must, by inquiry or examination, gain all the knowledge he desires. He cannot proceed blindly, omitting all inquiry and examination, and then complain that the other party did not volunteer all the information he had. Such is the general rule." 2 Pom. Eq. Jur. note p. 1873.
There is no allegation of misrepresentation. The allegation in some of the counts that defendants failed to notify plaintiff that they did not intend to perform the contract added nothing to the counts. It is not alleged that defendants so intended prior to their failure to perform, nor that such intention in any event amounted to more than a failure to perform. But their failure to perform a contract that was no contract for lack of binding obligation constituted no cause of action.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.